
	
		II
		112th CONGRESS
		2d Session
		S. 3589
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Comptroller of the Currency to establish a
		  pilot program to facilitate communication between borrowers and
		  servicers.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Modification Outreach
			 Act.
		2.Pilot program
			 regarding loan modification and communication
			(a)Program
			 implementationNot later than
			 180 days after the date of enactment of this Act, the Comptroller shall,
			 subject to such conditions and procedures as the Comptroller shall establish,
			 implement a pilot program to determine the feasibility of requiring residential
			 mortgage loan servicers to use their affiliated national bank consumer banking
			 branches to provide to any of the servicer’s residential mortgage borrowers
			 applying for a loan modification the information described in subsection
			 (b).
			(b)Information for
			 borrowersEach borrower
			 described in subsection (a) shall, upon request by the borrower at a national
			 bank consumer banking branch affiliated with the borrower’s servicer, receive,
			 within a commercially reasonable period of time but no later than 3 business
			 days after the date of the request, at such branch—
				(1)all relevant contact information for their
			 single point of contact in connection with a loan modification application for
			 purposes of the pilot program under subsection (a); and
				(2)the address of a
			 nearby location, within a reasonable distance of the borrower's current
			 address, where the borrower may copy, fax, scan, transmit by overnight
			 delivery, or mail or email documents to the borrower's customer service
			 representative or the borrower's single point of contact at the
			 servicer.
				(c)Duration and
			 extension
				(1)In
			 generalSubject to paragraph (2), the program authorized by this
			 Act shall terminate 18 months after the date on which the program is
			 implemented.
				(2)ExtensionThe
			 Comptroller may extend the program authorized by this Act for an additional 12
			 months.
				3.Report to
			 CongressNot later than 270
			 days after the date of enactment of this Act, and thereafter on a quarterly
			 basis until the termination of the pilot program, the Comptroller shall submit
			 a report to Congress on the findings of the Comptroller regarding the pilot
			 program which shall include a finding of whether the pilot program should be
			 extended beyond a pilot.
		4.DefinitionsIn this Act—
			(1)the term Comptroller means the
			 Comptroller of the Currency; and
			(2)the term
			 single point of contact means an employee of the servicer
			 who—
				(A)is easily and
			 reliably accessible to the borrower subject to reasonable employee safety
			 protocols;
				(B)shall be
			 knowledgeable about the current situation and status of the borrower;
			 and
				(C)shall provide
			 information to the borrower throughout the loss mitigation, loan modification,
			 or foreclosure process, as applicable.
				
